DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberle (US 7,226,417 -cited by applicant).
Re claim 1: Eberle discloses an imaging catheter configured for insertion into the body, the catheter comprising:
a catheter body having a proximal portion and a distal portion (Fig 9; see catheter 78);
a sensor assembly mounted on the distal portion and that includes:
an ultrasound transducer configured to transmit an ultrasound signal in a first direction (col 6, lines 47-61; see transducer 8);
a first acoustic structure disposed on the ultrasound transducer in the first direction (col 9, lines 40-60; Figs 5, 5a; see metal layers 28, 34 and polymer layers 32, 33); and
a second acoustic structure disposed on the ultrasound transducer in a second direction opposite the first direction (Fig 4; see backing layer 30).
Re claim 2: The first acoustic structure includes a metal-containing layer disposed on a polymer layer, and wherein the second acoustic structure includes a backing material (col 9, lines 40-60; Figs 4, 5a; see metal layers 28, 34 disposed on polymer layers 32, 33 and where the second structure is a backing 30).
Re claim 5: The metal-containing layer is disposed between the polymer layer and the ultrasound transducer (Figs 4, 5a; see transducer 8 with metal layers 28, 34 between transducer 8 and polymer layers 32, 33).
Re claim 6: The metal-containing layer has a thickness selected from the group consisting of: about 0.5 um, about 1.0 um, about 1.5 um, and about 2.0 um (col 9, line 55 and col 10 line 64-col 11 line 9; see the 0.1 micron thickness which is about 0.5 um and see the other thicknesses measured in Angstroms).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US 7,226,417 -cited by applicant), as applied to claim 2, in view of Lewandowski et al (US 2004/0190377 -cited by applicant).
Re claim 3: Eberle discloses all features including that the bakcing may be one of a number of materials known to the skilled artisan (see col 7, line 64-col 8, line 3), but does not specify that it is ceramic or metal. However, Lewandowski teaches of ultrasound transducer elements and a backing material that including metal particles [0003; see e.g. tungsten as an added particle]. It would have been obvious to the skilled artisan to modify Eberle, to use a backing with metal as taught by Lewandowski, as such is a well-known backing material and it would improve the transmission and reception of the ultrasound.

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US 7,226,417 -cited by applicant), as applied to claim 2.
Re claim 4: Eberle discloses all features including a range of thicknesses of the substrate and that it may be on the order of 5 µm to over 100 µm, but not that the backing layer is about 135 um, about 100 um, about 60 um, or about 50 um. However it would have been obvious to the skilled artisan to modify Eberle, to use a backing thickness of about 135 um, about 100 um, about 60 um, or about 50 um, as such is non-critical to the instant invention and this thickness would be suitable to create a desired flexibility of the structure. Furthermore, it is an obvious design choice and using the particular thickness would have predictable results in regard to flexibility.
Re claim 7: Eberle discloses the metal-containing layer is disposed on the polymer layer radially outward (Fig 5a; see polymer 33 and metal layer 28).
Re claim 8: Eberle discloses the metal containing layer has a thickness selected from the group consisting of: about 0.5 um, and about 1.0 um (col 9, line 55 and col 10 line 64-col 11 line 9; see the 0.1 micron thickness which is about 0.5 um and see the other thicknesses measured in Angstroms).

Conclusion
This is a CON of applicant's earlier Application No. 15/736,904.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793